                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 THE CENTER FOR INVESTIGATIVE                                      CIVIL ACTION
 REPORTING
                                                                   NO. 18-1839
                         v.

 SOUTHEASTERN PENNSYLVANIA
 TRANSPORTATION AUTHORITY

                                                           ORDER

          AND NOW this 28th day of November, 2018, based on the foregoing Memorandum, it is

hereby ORDERED:

          Before entering a final judgment, the Court will require SEPTA to propose specific

language, adding a “meet and confer” provision to its advertising standards, and agreeing to post

the standards on its website. SEPTA shall draft and forward to Plaintiff’s counsel, within ten

(10) days, its proposal. CIR shall serve any comments to SEPTA within seven (7) days, and no

later than December 19, 2018, the parties shall file either a joint proposed final judgment, or

separate proposals for the Court’s consideration.

                                                                      BY THE COURT:

                                                                      /s/ Michael M. Baylson

                                                                      MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 18\18-1839 Ctr for Investig Reporting v SEPTA\18cv1839 order for MemOp 11282018.docx
